       Case 3:16-md-02741-VC Document 12937 Filed 04/15/21 Page 1 of 8




Elizabeth J. Cabraser (SBN 083151)                 James R. Dugan, II
Robert L. Lieff (SBN 037568)                       TerriAnne Benedetto
Steven E. Fineman (SBN 140335)                     THE DUGAN LAW FIRM, APLC
Andrew R. Kaufman                                  One Canal Place
LIEFF CABRASER HEIMANN &                           365 Canal Street, Suite 1000
BERNSTEIN, LLP                                     New Orleans, LA 70130
275 Battery Street, 29th Floor                     Telephone: 504.648.0180
San Francisco, California 94111-3339
Telephone: 415.956.1000                               Samuel Issacharoff
ecabraser@lchb.com                                    40 Washington Square South
                                                      Suite 411J
William M. Audet (SBN 117456)                         New York, NY 10012
AUDET & PARTNERS, LLP                                 Telephone: 212.998.6580
711 Van Ness, Suite 500
San Francisco, CA 94102-3229                       Elizabeth A. Fegan
Telephone: 415.568.2555                            Melissa Ryan Clark
                                                   FEGAN SCOTT LLC
                                                   150 S. Wacker Dr., 24th Fl.
                                                   Chicago, IL 60606
Counsel for Plaintiffs and the Proposed Class      Telephone: 312.741.1019
(additional counsel listed below)


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                         MDL NO. 2741
LIABILITY LITIGATION
                                                Case No. 3:16-md-02741-VC
___________________________________
                                                PLAINTIFFS’ OPPOSITION TO OBJECTING
THIS DOCUMENT RELATES TO:                       CLASS MEMBERS’ MOTION TO STRIKE
                                                DECLARATIONS OF FOUR LAW
Ramirez, et al. v. Monsanto Co., Case No.       PROFESSORS
3:19-cv-02224
                                                Date: May 12, 2021
                                                Time: 10:00 AM
                                                Judge: Honorable Vince Chhabria




                                                                    OPPOSITION TO MOTION TO STRIKE
                                                -1-                MDL NO. 2741, CASE NO. 3:16-MD-02741
        Case 3:16-md-02741-VC Document 12937 Filed 04/15/21 Page 2 of 8



       Plaintiffs respectfully request that the Court deny the motion to strike the declarations of

Professors John C. Coffee, Jr., Arthur R. Miller, Andrew D. Bradt, and Scott Dodson, all

submitted in connection with Plaintiffs’ reply in support of preliminary approval.

                                          *       *       *

       As this Court has reminded the parties to this litigation, preliminary approval of a class

action settlement is a significant determination: “careful scrutiny must be given to class action

settlements at the preliminary approval stage.” Doc. 11182 at 1-2. The objectors who filed the

pending motion to strike (the “Gee Objectors”) emphasized this fact in block-quote:

       The decision to give notice of a proposed settlement to the class is an important event. It
       should be based on a solid record supporting the conclusion that the proposed settlement
       will likely earn final approval after notice and an opportunity to object. The parties must
       provide the court with information sufficient to determine whether notice should be sent.
Doc. 12673 at 4 (quoting Fed. R. Civ. P. 23 advisory committee’s note, 2018).

       Having (correctly) argued the importance of a full record at preliminary approval, the

Gee Objectors now return asking this Court to disregard four declarations from distinguished law

professors with relevant expertise, exactly the kind of “information sufficient to determine

whether notice should be sent” that they previously lauded. The motion demands a redacted

reply brief “shorn of all references to these four declarations” as if pretending that Professors

Coffee, Miller, Bradt, and Dodson did not say the things they said will make it so.

       The motion is remarkably bare of citations for the extraordinary proposition that the

Court is precluded from considering law professor declarations in support of class certification

and settlement approval. Of the few citations presented, most are about the filing of amicus

briefs under the Federal Rules of Appellate Procedure. But we are not in the Court of Appeals

and these are not amicus briefs. They are instead declarations, submitted under 28 U.S.C. § 1746,

by experts in the fields of civil procedure, class actions, and class settlements. The Court may or

may not find them helpful, but that is up to the Court, not the Gee Objectors.

       Class settlement approval is a weighty task, and one that can present difficult questions

even in simple cases, much less a complex case and settlement like this one. See Mars Steel Corp.



                                                                     OPPOSITION TO MOTION TO STRIKE
                                                -2-                 MDL NO. 2741, CASE NO. 3:16-MD-02741
          Case 3:16-md-02741-VC Document 12937 Filed 04/15/21 Page 3 of 8



v. Continental Bank N.A., 880 F.2d 928, 938 (7th Cir. 1989) (“[W]hen deciding whether a

settlement of a class action should be approved, the court can use whatever is necessary to aid it

in reaching an informed, just and reasoned decision.”); UAW v. GMC, 497 F.3d 615, 636-37 (6th

Cir. 2007) (emphasizing “the district court’s traditionally broad discretion over the evidence it

considers when reviewing a proposed class action settlement”).

       For that reason, courts regularly look to, and rely on, declarations by knowledgeable

academics when deciding whether to approve a class settlement. See In re Oil Spill be Oil Rig

Deepwater Horizon, 295 F.R.D. 112, 134-38 (E.D. La. 2015) (BP Medical); In re Volkswagen
“Clean Diesel” Mtkg., Sales Pracs., & Prod. Liab. Litig., MDL No. 2672, 2016 WL 6248426, at

*10, 18, 20 (N.D. Cal. Oct. 25, 2016); In re Enron Corp. Sec., Derivative & ERISA Litig., 586 F.

Supp. 2d 732, 741-42 (S.D. Tex. 2008); Georgine v. Amchem Prod., Inc., 157 F.R.D. 246, 306

(E.D. Pa. 1994) (Professor Coffee testifying in support of objectors); In re Rite Aid Corp. Sec.

Litig., 146 F. Supp. 2d 706, 714-15 (E.D. Pa. 2001); In re Diet Drugs, MDL No. 1203, 2000 WL

1222042, at *7 (E.D. Pa. Aug. 28, 2000).1 These cases expressly rely on such declarations; there

are countless more where courts considered declarations but did not write an opinion or did not

note the declarations.2

       Courts often find these declarations helpful in applying Rule 23, in terms of both class

certification and settlement approval. As the Rite Aid court explained with respect to Professor

Coffee:

       In their submissions to us in favor of that Settlement, plaintiffs’ co-lead counsel have
       proffered two declarations of great relevance to our appraisal of this settlement's fairness.
       Professor John C. Coffee, Jr., Adolf A. Berle Professor of Law and Columbia University
       Law School, submitted a Declaration reviewing the settlement in detail and, more to the
       point, comparing it with other securities class action settlements. As a law professor
       whose principal academic interests have included “class action litigation (with a special

1
  See also, e.g., In re Syngenta AG MIR 162 Corn Litig., 357 F. Supp. 3d 1094, 1115 (D. Kan.
2018); In re AT&T Mobility Wireless Data Servs. Sales Tax Litig., 792 F. Supp. 2d 1028, 1032
n.3, 1034-35, 1037-38, 1040, 1042 (N.D. Ill. 2011); In re NVIDIA Corp. Derivative Litig., No.
06-06110, 2009 U.S. Dist. LEXIS 24973, at *15 (N.D. Cal. Mar. 18, 2009); In re Ceradyne, Inc.,
No. 06-919, 2009 WL 10671494, at *3 (C.D. Cal. June 9, 2009); Elkins v. Equitable Life Ins. Co.,
No. 96-296, 1998 WL 133741, at *6 (M.D. Fla. Jan. 27, 1998).
2
  The Gee Objectors evidently do not seek to strike the Declaration of Professor Howard M.
Erichson filed in support of an objection. See Doc. 12677-1.

                                                                    OPPOSITION TO MOTION TO STRIKE
                                               -3-                 MDL NO. 2741, CASE NO. 3:16-MD-02741
          Case 3:16-md-02741-VC Document 12937 Filed 04/15/21 Page 4 of 8



         focus on the management of the large class action and the incentive structure that the law
         creates to reward the successful plaintiff's attorney)”, Coffee Decl. at ¶ 4, Professor
         Coffee is well-suited to supply highly pertinent information to us. Indeed, his published
         writings, cited in ¶ 7 of his Declaration, confirm his self-description as one who has
         “often been critical of the performance of class action plaintiff's attorneys.” Id. at ¶ 4.
Rite Aid, 146 F. Supp. 2d at 714.

         The Gee Objectors contend that the declarations are improper because “[t]he questions on

the motion for preliminary approval are questions of law, not fact.” Mot. at 4. It isn’t that simple.

Rule 23—including its provisions concerning both class certification and settlement—includes

legal and factual elements. That is why the Supreme Court has emphasized that “[a] party

seeking class certification must … prove that there are in fact sufficiently numerous parties,
common questions of law or fact, etc.” Wal-Mart, Inc. v. Dukes, 564 U.S. 338, 350 (2011); see

also Fed. R. Civ. P. 23(e)(2) (requiring a “finding” that a settlement is “fair, reasonable, and

adequate”). What Rule 23(e)(1) calls for, at this stage, is a judgment call by the Court that

includes legal, factual, and discretionary considerations. And the Court’s ultimate decisions on

both certification and settlement approval are reviewed for an abuse of discretion, not de novo.

See, e.g., In re Hyundai & Kia Fuel Economy Litig., 926 F.3d 539, 567 (9th Cir. 2019) (en banc).

As Professor Rubenstein explains:

         [C]ourts have generally accepted law professor experts in class actions cases. The core
         concerns that arise when lawyers serve as experts are inapplicable. First, the class action
         expert testifies to a judge not a jury, so there is no likelihood of confusion. Second,
         because class actions are very complex cases, the expert likely knows more about the
         class action practice than the generalist judge and can provide helpful insight. Third, the
         law professor's testimony is generally about the application of legal principles to the facts
         of the case, not about the content of the law itself. Everyone agrees on the Rule 23
         certification standard, for example; the question about which the expert testifies is
         whether it has been met in this particular case. For those reasons, concerns about using
         law professors as experts rarely surface.
William B. Rubenstein, Using Law Professors as Expert Witnesses in Class Action Lawsuits,

Expert Evidence Report. Vol. 6, No. 20 at 566 (Bur. of Nat’l Affairs, Oct. 23, 2006).3

         Despite this settled practice, the Gee Objectors contend that the professor declarations are

inadmissible here. That has things backwards. Not only have similar declarations been admitted

3
    Available at https://billrubenstein.com/Downloads/Rubenstein_Expert_Witness.pdf.

                                                                      OPPOSITION TO MOTION TO STRIKE
                                                 -4-                 MDL NO. 2741, CASE NO. 3:16-MD-02741
        Case 3:16-md-02741-VC Document 12937 Filed 04/15/21 Page 5 of 8



and utilized in countless past cases, but the professors’ extraordinary credentials and experience

make their declarations particularly applicable here: for example, Professor Coffee’s personal

experience testifying in Amchem and submitting declarations in Diet Drugs and BP Medical, and

Professor Miller’s unique expertise in the area and personal experience in participating in the

Advisory Committee’s drafting of Rule 23. Their opinions and analysis speak directly to the

issues the objectors have raised before the Court, and thus render the declarations helpful and

admissible and further Rule 23(e)(1)’s purpose of providing information to the Court. The Court,

of course, has the right to assign whatever weight to the declarations it wants, but the Gee
Objectors should not have the right to prevent the Court from considering the declarations at all.4

        Finally, the Gee Objectors complain that the declarations were submitted on reply, rather

than with the opening papers. The obvious answer is that the declarations were submitted on

reply because they were responsive to the objections. See, e.g., BP Medical, 295 F.R.D. at 134-

38 (considering supplemental declarations filed in response to objections); Volkswagen, 2016

WL 6248426, at *10, 18, 20 (same).5 There is no basis for the Gee Objectors’ contention that

Plaintiffs were supposed to have the power of clairvoyance as to the content of the objections—if

that were so, then what’s the point of the objections? Plaintiffs took the objections seriously,

including negotiating changes to the settlement where possible to narrow the issues before the

Court. But they also responded fully to the remaining arguments, including submitting

declarations where the declarants had something useful to say. That is every much Plaintiffs’

right as it was the right of objectors to raise the objections.

                                           *       *       *



4
  The Gee Objectors’ assertion that the declarations will not “be available for the court of appeals
if review there [is] sought,” Mot. at 4, makes no sense. The declarations are part of the record of
the case. It is the Gee Objectors who seek to “redact[]” the record and preclude judicial
examination. Id. at 6.
5
  See also, e.g., In re ConAgra Foods, Inc., 90 F. Supp. 3d 919, 955 (C.D. Cal. 2015) (rejecting
assertion that reply declarations submitted in support of class certification should be disregarded,
and explaining that “[e]vidence submitted in direct response to evidence raised in the
opposition … is not ‘new’”), aff’d, 844 F.3d 1121 (9th Cir. 2017); Mendell v. Am. Med. Resp.,
Inc., No. 19-1227, 2021 WL 347690, at *5 (S.D. Cal. Feb. 2, 2021) (same).

                                                                     OPPOSITION TO MOTION TO STRIKE
                                                 -5-                MDL NO. 2741, CASE NO. 3:16-MD-02741
        Case 3:16-md-02741-VC Document 12937 Filed 04/15/21 Page 6 of 8



       Plaintiffs respectfully submit that what Rule 23 demands, and what the class deserves, is

the Court’s consideration of all evidence and information submitted in support of or in

opposition to the proposed settlement. The Gee Objectors’ legally unsupported and factually

baseless attempt to distort the Court’s analysis should be rejected.




Dated: April 15, 2021                   Respectfully submitted,


                                        /s/ Elizabeth J. Cabraser
                                        Robert L. Lieff (of counsel) (SBN 037568)
                                        Elizabeth J. Cabraser (SBN 083151)
                                        Kevin R. Budner (SBN 287271)
                                        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                        275 Battery Street, 29th Floor
                                        San Francisco, California 94111-3339
                                        Telephone: 415.956.1000
                                        Facsimile: 415.956.1008
                                        rlieff@lchb.com
                                        ecabraser@lchb.com
                                        kbudner@lchb.com

                                        Steven E. Fineman (SBN 140335)
                                        Wendy R. Fleishman
                                        Rhea Ghosh
                                        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                        250 Hudson Street, 8th Floor
                                        New York, NY 10013
                                        Telephone: 212.355.9500
                                        sfineman@lchb.com
                                        wfleishman@lchb.com
                                        rghosh@lchb.com

                                        Andrew R. Kaufman
                                        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                        222 2nd Avenue South, Suite 1640
                                        Nashville, TN 37201
                                        Telephone: 615.313.9000
                                        akaufman@lchb.com

                                        Elizabeth A Fegan
                                        Proposed Subclass 2 Counsel

                                                                        OPPOSITION TO MOTION TO STRIKE
                                               -6-                     MDL NO. 2741, CASE NO. 3:16-MD-02741
Case 3:16-md-02741-VC Document 12937 Filed 04/15/21 Page 7 of 8




                        FEGAN SCOTT LLC
                        150 S. Wacker Dr., 24th Floor
                        Chicago, IL 60606
                        Telephone: 312.741.1019
                        beth@feganscott.com

                        Melissa Ryan Clark
                        FEGAN SCOTT LLC
                        140 Broadway, 46th Floor
                        New York, NY 10005
                        Telephone: 347.353.1150
                        Melissa@feganscott.com

                        James R. Dugan, II
                        TerriAnne Benedetto
                         Proposed Subclass 2 Counsel
                        David S. Scalia
                        THE DUGAN LAW FIRM, APLC
                        One Canal Place
                        365 Canal Street, Suite 1000
                        New Orleans, LA 70130
                        Telephone: 504.648.0180
                        jdugan@dugan-lawfirm.com
                        tbenedetto@dugan-lawfirm.com
                        dscalia@dugan-lawfirm.com

                        William M. Audet (SBN 117456)
                         Proposed Subclass 1 Counsel
                        Ling Y. Kuang (SBN 296873)
                        AUDET & PARTNERS, LLP
                        711 Van Ness, Suite 500
                        San Francisco, CA 94102-3229
                        Telephone: 415.568.2555
                        waudet@audetlaw.com
                        lkuang@audetlaw.com

                        Samuel Issacharoff
                        40 Washington Square South
                        Suite 411J
                        New York, NY 10012
                        Telephone: 212.998.6580
                        si13@nyu.edu

                        Counsel for Plaintiffs and the Proposed Class




                                                    OPPOSITION TO MOTION TO STRIKE
                              -7-                  MDL NO. 2741, CASE NO. 3:16-MD-02741
          Case 3:16-md-02741-VC Document 12937 Filed 04/15/21 Page 8 of 8




                                CERTIFICATE OF SERVICE
       I hereby certify that, on April 15, 2021, service of this document was accomplished

pursuant to the Court’s electronic filing procedures by filing this document through the ECF

system.


                                            /s/ Elizabeth J. Cabraser
                                            Elizabeth J. Cabraser




                                                                  OPPOSITION TO MOTION TO STRIKE
                                             -8-                 MDL NO. 2741, CASE NO. 3:16-MD-02741
